Order of Appellate Term affirming judgment of the Municipal Court, and judgment of the Municipal Court, affirmed, with costs. In our opinion, under the peculiar circumstances of this case, the principle as to the measure of damages stated in Reno v. Bull (226 N. Y. 546) and Hindman v. First National Bank of Louisville (112 Fed. 931, Circuit Court of Appeals, 6th Circuit, Lurton, J.) was not violated. Kelly, P. J., Young, Lazansky and Hagarty, JJ., concur; Manning, J., dissents upon the ground that an incorrect measure of damages was adopted.